PER CURIAM.
*906Timothy A. Duncan appeals from the trial court's judgment entered upon a jury verdict finding him guilty of statutory sodomy in the first degree and child molestation in the first degree. We have reviewed the briefs of the parties and the record on appeal and find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).